



Exhibit 10.9


LONG TERM INCENTIVE RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE JOHN BEAN TECHNOLOGIES CORPORATION
2017 INCENTIVE COMPENSATION AND STOCK PLAN


(TIME-BASED: NON-ELT VERSION)
(10 Years of Service Retirement Vesting)


This Agreement is made as of <<Grant Date>> (the “Grant Date”) by JOHN BEAN
TECHNOLOGIES CORPORATION, a Delaware corporation, (the “Company”) and
<<Participant Name>> (the “Employee”).
In 2017, the Board of Directors of the Company (the “Board”) adopted the John
Bean Technologies Corporation 2017 Incentive Compensation and Stock Plan (the
“Plan”). The Plan, as it may be amended and continued, is incorporated by
reference and made a part of this Agreement and will control the rights and
obligations of the Company and the Employee under this Agreement. Except as
otherwise expressly provided herein, all capitalized terms have the meanings
provided in the Plan. To the extent there is a conflict between the Plan and
this Agreement, the provisions of the Plan will control.
The Compensation Committee of the Board (the “Committee”) determined that it
would be to the competitive advantage and interest of the Company and its
stockholders to grant an award of restricted stock units to the Employee as an
inducement to remain in the service of the Company or one of its affiliates
(collectively, the “Employer”), and as an incentive for increased efforts during
such service.
The Committee, on behalf of the Company, grants to the Employee an award of <<#
Granted>> restricted stock units (the “RSUs”), which is equal to an equivalent
number of shares of the Company’s common stock, par value of $.01 per share (the
“Common Stock”).
The award is made upon the following terms and conditions:
1.Vesting. The RSUs will vest on [Vest Date] (the “Vesting Date”). Upon the
Vesting Date, the RSUs will be immediately settled in shares of Common Stock and
will be immediately transferable thereafter. In the event of the Employee’s
retirement from the Company upon or after attaining age 62 and 10 Years of
Service, the RSUs will not vest until the Vesting Date and upon such Vesting
Date, such RSUs will be immediately settled in shares of Common Stock and will
be immediately transferable thereafter (and, in any event, within 70 days
thereafter). Notwithstanding the foregoing, the RSUs will vest and will be
immediately settled in shares of Common Stock and be immediately transferable
thereafter (but in any event, within 70 days) upon the occurrence of any of the
following events:


(a)the Employee’s death;


(b)the Employee’s Disability;


(c)a Change in Control under which the successor corporation does not assume the
Awards that remain outstanding under the Plan as of the effective date of the
Change in Control, provided, if the Employee has attained (or could have
attained) age 62 and 10 Years of Service prior to the Expiration Date of the
Employee’s Award, this Section 1(c) shall not be applicable and, as such, the
Employee’s Award shall not vest and be settled under this Section 1(c). For
purposes herein, upon a Change in Control, the successor corporation shall be
deemed to have assumed the Awards that remain outstanding under the Plan as of
the effective date of the Change in Control if and only if such Awards are
either (i) assumed or continued by the successor corporation, preserving the
terms and conditions and existing value of the Awards as of the effective date
of the Change in Control or (ii) replaced by the successor corporation with
equity awards that preserve the existing value of the Awards as of the effective
date of the Change in Control and provide terms and conditions that are the same
or more favorable to the participants as those existing as of the effective date
of the Change in Control and that otherwise comply with, and do not result in a
violation of, Section 409A of the Code, which replacement shall be subject to
the Compensation Committee’s approval; or
 
(d)an involuntary Termination of Employment of the Employee’s employment by the
Company for reasons other than Cause within twenty-four (24) calendar months
following the month in which a Change in Control of the Company occurs.


All RSUs will be forfeited upon termination of the Employee’s employment with
the Employer before the Vesting Date for a reason other than death, Disability
or retirement from the Company upon or after attaining age 62 and 10 Years of
Service.





--------------------------------------------------------------------------------





2.Adjustment. The Committee shall make equitable substitutions or adjustments in
the RSUs as it determines to be appropriate in the event of any corporate event
or transaction such as a stock split, merger, consolidation, separation,
including a spin-off or other distribution of stock or property of the Company,
reorganization or any partial or complete liquidation of the Company.


3.Rights as Stockholder.


(a)Until the RSUs vest and are settled in shares of Common Stock, the Employee
shall have no rights as a stockholder of the Company. The vested RSUs will be
settled in shares of Common Stock and issued in the form of a book entry
registration.


(b)Prior to the Vesting Date, the Employee may not vote, sell, exchange,
transfer, pledge, hypothecate or otherwise dispose of any of the RSUs. The RSUs
have Dividend Equivalent Rights subject to the same vesting requirements as
stated in Section 1 of this agreement and such rights are subject to forfeiture
to the same extent as the underlying RSUs.


4.No Limitation on Rights of the Company. The granting of RSUs will not in any
way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure or to merge,
consolidate, reincorporate, dissolve, liquidate or sell or transfer all or any
part of its business or assets.


5.Employment. Nothing in this Agreement or in the Plan will be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Employer will continue to employ the Employee, or as affecting
in any way the right of the Employer to terminate the employment of the Employee
at any time.


6.Government Regulation. The Company’s obligation to deliver Common Stock
following the Vesting Date will be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.


7.Withholding. The Employer will comply with all applicable withholding tax
laws, and will be entitled to take any action necessary to effectuate such
compliance. The Company may withhold a portion of the Common Stock to which the
Employee or beneficiary otherwise would be entitled equivalent in value to the
taxes required to be withheld, determined based upon the Fair Market Value of
the Common Stock. For purposes of withholding, Fair Market Value shall be equal
to the closing price of the Common Stock on the Vesting Date, or, if the Vesting
Date is not a business day, the next business day immediately following the
Vesting Date.


8.Notice. Any notice to the Company provided for in this Agreement will be
addressed to it in care of its Secretary, John Bean Technologies Corporation, 70
West Madison Street, Suite 4400, Chicago, Illinois 60602, and any notice to the
Employee (or other person entitled to receive the RSUs) will be addressed to
such person at the Employee’s address now on file with the Company, or to such
other address as either may designate to the other in writing. Any notice will
be deemed to be duly given when enclosed in a properly sealed envelope addressed
as stated above and deposited, postage paid, in a post office or branch post
office regularly maintained by the United States government.


9.Administration. The Committee administers the Plan. The Employee’s rights
under this Agreement are expressly subject to the terms and conditions of the
Plan, a copy of which may be accessed through the Fidelity NetBenefits website,
including any guidelines the Committee adopts from time to time.


10.Binding Effect. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.


11.Sole Agreement. This Agreement is the entire agreement between the parties to
it, and any and all prior oral and written representations are merged into this
Agreement. This Agreement may only be amended by written agreement between the
Company and the Employee. Employee expressly acknowledges that the form of the
grant agreement that the Employee accepts electronically through the Fidelity
NetBenefits website is intended to facilitate the administration of this RSU
award and may not be a full version of this Agreement due to limitations inherit
in such website that are imposed by Fidelity. The terms of this Agreement will
govern the Employee’s award in the event of any inconsistency with the agreement
viewed or accepted by the Employee on the Fidelity NetBenefits website.


12.Governing Law. The interpretation, performance and enforcement of this
Agreement will be governed by the laws of the State of Delaware.







--------------------------------------------------------------------------------





13.Privacy. Employee acknowledges and agrees to the Employer transferring
certain personal data of such Employee to the Company for purposes of
implementing, performing or administering the Plan or any related benefit.
Employee expressly gives his consent to the Employer and the Company to process
such personal data.


14.Code Section 409A. This Agreement is intended to comply with the requirements
of Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. In the event the terms of this Agreement would subject
Employee to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Employee shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible. To
the extent the RSUs under this Agreement are payable by reference to Employee’s
“termination of employment” such term and similar terms shall be deemed to refer
to Employee’s “separation from service,” within the meaning of Section 409A of
the Code. Notwithstanding any other provision in this Agreement, to the extent
the RSUs constitute nonqualified deferred compensation, within the meaning of
Section 409A, then (i) if such RSUs are conditioned upon Employee’s execution of
a release and are scheduled to be paid during a designated period that begins in
one taxable year and ends in a second taxable year, such RSUs shall be paid in
the later of the two taxable years and (ii) if Employee is a specified employee
(within the meaning of Section 409A of the Code) as of the date of Employee’s
separation from service, if such RSUs are payable upon Employee’s separation
from service and would have been paid prior to the six-month anniversary of
Employee’s separation from service, then the payment of such RSUs shall be
delayed until the earlier to occur of (A) the first day of the seventh month
following Employee’s separation from service or (B) the date of Employee’s
death.


This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.







